[Cite as Grand Arcade Condominium Owners' Assn., Inc. v. GA 110, L.L.C., 2017-Ohio-8736.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                     No. 105619



         GRAND ARCADE CONDOMINIUM OWNERS’
                  ASSOCIATION, INC.

                                                         PLAINTIFF-APPELLANT

                                                   vs.

                                       GA 110, L.L.C.
                                                         DEFENDANT-APPELLEE




                                          JUDGMENT:
                                           AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                  Case No. CV-16-870899

        BEFORE: McCormack, P.J., Stewart, J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                         November 30, 2017
ATTORNEYS FOR APPELLANT

Michael D. Linn
Thomas Owen
Powers Friedman Linn, P.L.L.
23240 Chagrin Blvd., Ste. 180
Cleveland, OH 44122


ATTORNEYS FOR APPELLEE

For Grand Arcade Condominium Owners’ Association, Inc.

Darcy Mehling Good
Kaman & Cusimano, L.L.C.
470 Olde Worthington Road, Ste. 460
Columbus, OH 43082

Joseph E. Dibaggio
Kaman & Cusimano, L.L.C.
2000 Terminal Tower
50 Public Square
Cleveland, OH 44113

For GA Storage, L.L.C.

Bryan S. Mollohan
Bryan S. Mollohan, L.L.C.
2001 Crocker Rd.
440 Gemini Tower, II
Westlake, OH 44145
TIM McCORMACK, P.J.:

       {¶1} Plaintiff-appellee Grand Arcade Condominium Owners’ Association, Inc.

(“the Association”) is a corporate entity created to manage 99 condominium units in the

Grand Arcade, Warning Block, Klein-Marks, and Blair Block buildings in Cleveland.

       {¶2} Defendant-appellant GA 110, L.L.C. (“GA 110”) owns the condominium unit

known as 408 West St. Clair Avenue, #110, Cleveland, OH 44113 (“the unit”). By

virtue of GA 100’s ownership of the unit, it is a member of the Association and subject to

the corresponding Declaration, Bylaws, and Rules.

       {¶3} GA 110 appeals from the trial court’s order granting the Association’s motion

to appoint a receiver, arguing that the motion was both improperly granted and

impermissibly expansive in its scope.

       {¶4} For the reasons that follow, we affirm the trial court’s appointment of a

receiver.

Procedural and Substantive History

       {¶5} This appeal stems from a dispute surrounding a 2013 assessment issued to

condominium owners, including GA 110, in connection with a window replacement

project.    The underlying foreclosure complaint in this case was preceded by a separate

2014 declaratory judgment action in which GA 110, by and through its agent, Grand

Arcade, Ltd., filed a complaint for declaratory and injunctive relief and money damages

for any costs and expenses related to the assessment.
       {¶6} The ultimate issue in the 2014 case was whether Grand Arcade, Ltd. was

responsible for the 2013 assessment and, if so, to what extent it was responsible.

       {¶7} Grand Arcade, Ltd. and the Association filed competing motions for

summary judgment.      The trial court denied Grand Arcade’s motion and granted the

Association’s motion for summary judgment, finding that Grand Arcade, Ltd. was

responsible for its proportionate share of an assessment.            Grand Arcade, Ltd.’s

proportionate share was $108,000, based on its ownership of five condominium units in

the building, only one of which is the subject of the instant appeal.          The decision

granting the Association’s motion for summary judgment was affirmed by this court on

appeal. Grand Arcade, Ltd. v. Grand Arcade Condominium Owners’ Assn., 8th Dist.

Cuyahoga No. 104890, 2017-Ohio-2760.1

       {¶8} On August 19, 2016, the Association sought to enforce the 2013 assessment

against GA 110 and filed a Certificate of Lien on GA 110’s property to secure payment of

maintenance fees, common expenses, and assessments pursuant to R.C. 5311.18.

       {¶9} On October 24, 2016, the Association filed a foreclosure complaint against

GA 110 in the Cuyahoga County Court of Common Pleas. The complaint sought to

foreclose on the previously recorded lien.

       {¶10} On November 22, 2016, GA 110 filed its initial answer.                  GA 110

subsequently filed an amended answer on December 16, 2016.


        Grand Arcade, Ltd. has appealed this court’s decision to the Ohio Supreme Court, Grand
       1


Arcade, Ltd. v. Grand Arcade Condominium Owners’ Assn., Inc., Ohio Supreme Court Case No.
2017-0589.
       {¶11} On February 7, 2017, the Association filed a motion for appointment of

receiver.

       {¶12} On February 13, 2017, GA 110 filed a brief in opposition to the motion for

appointment of receiver.    After obtaining leave of court, the Association filed a reply

brief in support of its motion for appointment of receiver.

       {¶13} On March 27, 2017, the court granted the Association’s motion for

appointment of receiver and appointed Thomas Lobe as receiver.          In its journal entry,

the court stated that the appointment was for the limited purpose of “collecting only

current and future rental income, fees, and assessments associated with the property” and

was not authorized to attempt to collect “any past-due rental income, fees, or assessments,

as past-due fees and assessments form the basis for this case and their validity is currently

being litigated before the Eighth District Court of Appeals.”

       {¶14} GA 110 filed a notice of appeal on March 29, 2017, and a motion to stay the

receivership pending the appeal.

       {¶15} On April 21, 2017, the court granted GA 110’s motion to stay, conditioned

on the posting of an appropriate bond by GA 110.

       {¶16} On April 28, 2017, an evidentiary hearing was held, after which a magistrate

determined that a bond in the amount of $9,461 was appropriate.

       {¶17} On May 18, 2017, the trial court adopted the magistrate’s decision.

Law and Analysis
      {¶18} GA 110 presents two assignments of error for our review, arguing that (1)

the trial court erred by appointing a receiver without conducting an evidentiary hearing

and (2) the trial court’s order exceeded the permissible scope of a receiver under R.C.

5311.18.

      {¶19} A trial court’s decision to appoint a receiver is within its sound discretion

and will not be disturbed absent an abuse of that discretion.         Jamestown Village

Condominium Owners’ Assn. v. Mkt. Media Research, 96 Ohio App. 3d 678, 689, 645
N.E.2d 1265 (8th Dist.1994), citing State ex rel. Celebrezze v. Gibbs, 60 Ohio St. 3d 69,

73, 573 N.E.2d 62 (1991).

      {¶20} As an initial matter, we note that because this case deals with the

appointment of a receiver in a foreclosure action against a condominium owner for

delinquent maintenance fees, the applicable statutory provision is R.C. 5311.18(B)(2).

      {¶21} R.C. 2735.01, covering receiverships in general, provides for a discretionary

application of the statute, in which a receiver may be appointed only in several

enumerated circumstances.    R.C. 5311.18(B)(2), however, provides that a lienholder is

entitled to have a receiver appointed.   Based on the language of R.C. 5311.18(B)(2)

describing an entitlement, this court has held that the statute is “mandatory.” Jamestown

Village Condominium Owners’ Assn. v. Mkt. Media Research, 96 Ohio App. 3d 678, 691,

645 N.E.2d 1265 (8th Dist.1994).

      {¶22} R.C. 5311.18(B)(2) states:
       In a foreclosure action a unit owners association commences pursuant to

       division (B)(1) of this section or a foreclosure action the holder of a first

       mortgage or other lien on a unit commences, the owner of the unit, as the

       defendant in the action, shall be required to pay a reasonable rental for the

       unit during the pendency of the action. The unit owners association or the

       holder of the lien is entitled to the appointment of a receiver to collect the

       rental. Each rental payment a receiver collects during the pendency of the

       foreclosure action shall be applied first to the payment of the portion of the

       common expenses chargeable to the unit during the foreclosure action.

       {¶23} In its first assignment of error, GA 110 argues that the trial court’s

appointment was in error because it was not preceded by an evidentiary hearing.

Therefore, according to GA 110, the trial court failed to consider all of the facts and

circumstances of this case. This assignment of error is without merit.

       {¶24} Nothing in R.C. 5311.18 indicates that a trial court is required to hold an

evidentiary hearing prior to appointing a receiver.      GA 110 attempts to support its

argument by citing a case in which this court found that the trial court erred in appointing

a receiver under R.C. 2735.01 when the appointment was not supported by evidentiary

material. Poindexter v. Grantham, 8th Dist. Cuyahoga No. 95413, 2011-Ohio-2915.

       {¶25} GA 110’s reliance on Poindexter is misplaced.        The court in Poindexter

was analyzing R.C. 2735.01.       Unlike R.C. 5311.18, this statute does not create an

entitlement to the appointment of a receiver and instead outlines specific requirements
that must be met before a court exercises its discretion and appoints a receiver.

Therefore, any alleged failure of the trial court to follow the requirements of R.C.

2735.01 is inconsequential.

       {¶26} Finally, even if the applicable statute did impose such requirements, it is

clear from the record that the appointment of a receiver was fully briefed by both parties.

The trial court’s journal entry granting the Association’s motion for appointment of

receiver stated that it was granting the motion “after reviewing plaintiff’s motion for

appointment of receiver, defendant GA 110, LLC’s brief in opposition to the motion for

appointment of receiver, plaintiff’s reply brief in support of its motion, and the record in

this case.”   It is unclear what evidence, if any, the trial court could have considered at an

evidentiary hearing that would have negated the Association’s statutory right to the

appointment of a receiver.

       {¶27} In its second assignment of error, GA 110 argues that the trial court’s order

exceeded the permissible scope of a receiver under R.C. 5311.18 by directing the receiver

to collect fees and assessments in addition to current and future rents. This assignment

of error is without merit.

       {¶28} GA 110 argues that because R.C. 5311.18 provides for the appointment of a

receiver “to collect the rental” due to a unit owners association during the pendency of a

foreclosure action, allowing a receiver to collect fees and assessments is beyond the scope

of the statute.
       {¶29} Because trial courts are vested with the sound discretion to appoint

receivers, the appointment will not be disturbed unless there is a clear abuse of discretion.

 Jamestown at 689, citing Celebrezze at 73.       An abuse of discretion is more than an

error of law; it implies an unreasonable, arbitrary, or unconscionable error. Celebrezze

at 74, citing In re Jane Doe 1, 57 Ohio St. 3d 135, 138, 566 N.E.2d 1181 (1990).

       {¶30} While the language of R.C. 5311.18(B)(2) does not explicitly mention fees

or assessments, it states that the owner is required to pay a “reasonable rental” while the

foreclosure action is pending.   In light of the applicable standard of review, we interpret

the inclusion of a qualification to “rental” — that it be reasonable — to mean that the trial

court is vested with the discretion to determine what is included in a reasonable rental.

Here, the trial court specifically limited the receiver’s authority by stating that “the

receiver is not granted the authority to attempt to collect any past-due rental income, fees,

or assessments, as past-due fees and assessments form the basis for this case and their

validity is currently being litigated.”    The trial court was authorized to determine

whether certain fees or assessments could be included in a “reasonable rental,” and based

on the purpose and language of R.C. 5311.18, nothing in the record supports a finding

that the trial court’s determination was unreasonable, arbitrary, or capricious.

       {¶31} We affirm the trial court’s order appointing a receiver.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


________________________________________
TIM McCORMACK, PRESIDING JUDGE

MELODY J. STEWART, J., and
PATRICIA ANN BLACKMON, J., CONCUR